In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00017-CV


                                   JATIA BLUNT, APPELLANT

                                                    V.

                    REAL STAR PROPERTY MANAGEMENT, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                      Bell County, Texas
                Trial Court No. 21CCV91477, Honorable Jeanne Parker, Presiding

                                          February 7, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Jatia Blunt, proceeding pro se, filed a notice of appeal from the trial

court’s judgment without paying the requisite filing fee.1 By letter of January 5, 2022, the

Clerk of this Court notified Blunt that the filing fee was overdue and that unless she was

excused from paying court costs under Rule of Appellate Procedure 20.1, failure to pay




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
the filing fee by January 18 would result in dismissal of the appeal. To date, Blunt has

not paid the filing fee or sought leave to proceed without payment of court costs.


      Because Blunt has failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 25.1(b), 42.3(c).


                                                       Per Curiam




                                            2